DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 01/05/22 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract currently begins with “Disclosed are…” and is more than 150 words.
The disclosure is objected to because of the following informalities: paragraph [0053], line 2, recites “a third beam splitter 82,” which it is understood should read “a third beam splitter 72”.
Appropriate correction is required.

Claim Objections
Claims 1-7, 9, and 11 are objected to because of the following informalities:  
The claims (e.g., claims 1-7, 9, 11) repeatedly swap between using the term “ultrasound” and “ultrasonic” which are understood to mean the same thing. For clarity with regard to antecedent basis, the claims should use one or the other term consistently.
Claim 2, line 1, recites “wherein the control unit detects presence,” which should read, “wherein the control unit detects a presence,” or something similar.
Claim 5, line 3, recites “reflected from the printing object unit,” which it is believed should read “reflected from the printing object”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “a control unit configured to estimate a physical property of the printing object and detect a defect of the printing object based on…” The specification describes functions of the control unit but does not appear to provide corresponding structure for the claimed generic placeholder “a control unit”.
In claim 5, “a first beam splitter…configured to separate a part of the laser beam reflected from the printing object toward the thermal imaging camera.” Fig. 1 appears to depict the first beam splitter 62 as a cube type beam splitter.
In claim 5, “a second beam splitter…configured to separate a part of the laser beam reflected from the printing object toward the laser ultrasonic device.” Fig. 1 appears to depict the second beam splitter 82 as a cube type beam splitter.
In claim 12, “a third beam splitter…configured to separate a part of the laser beam reflected from the printing object toward the vision camera.” Fig. 1 appears to depict the third beam splitter 72 as a cube type beam splitter.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

It is noted that the claim 1 limitation “a laser ultrasonic device configured to receive a laser ultrasonic wave...” is formulated as a means-plus-function limitation, however one of ordinary skill in the art would reasonably be expected to understand certain types of structure typically associated with the terminology of “laser ultrasonic device” (laser(s), detector) such that, while broad, it is not being considered a generic placeholder. Furthermore, the specification provides that the laser ultrasonic device may be a femtosecond laser device [0020].

Additionally, it is noted that claims 1-12 are directed toward an apparatus and as such will be examined under such conditions. The material worked upon (e.g., printing object, laser beams, ultrasound waves) and the process of using the apparatus is viewed as a recitation of intended use (e.g., claims 2-4) and ultimately is given patentable weight to the extent that structure is added to the claimed apparatus (please see MPEP 2112.01(I) and 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1 limitation “a control unit configured to estimate a physical property of the printing object and detect a defect of the printing object based on…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes functions of the control unit, and it is depicted as a box (item 90) in Fig. 1, but the disclosure does not appear to provide corresponding structure for the claimed generic placeholder “a control unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 2 recites the limitation “according to an additional reflected wave of the laser ultrasound wave,” in lines 2-3, which renders the claim vague and indefinite. It is unclear in light of the instant disclosure how an additional reflected wave is part of the laser ultrasound wave, and therefore how this limitation affects the intended operation of the control unit and potentially any associated structure of the control unit. These waves are depicted as unique items in Fig. 3, and one of ordinary skill would interpret paragraph [0071] to imply that all of the detected waves are separate waves.
Claim 12, dependent on claim 1, recites “a third beam splitter” in line 2 and “a third filter unit” in line 4. It is unclear what the limitation requires by reciting a “third” one of these components. Claim 1 does not require one or two beam splitters or filter units, therefore it is unclear if this limitation should be dependent on a different claim, such as claim 6, or if it implies an order with respect to an arrangement of the thermal imaging camera, laser ultrasonic device, and the vision camera, or something else. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave et al., US 2016/0185048 A1 (“Dave”).

Dave discloses a multi-sensor quality interference system for additive manufacturing and the use of gathered sensor data to evaluate and control additive manufacturing operations in real time (Abstract). The additive manufacturing process is sensed by a variety of sensors, and based on experimental data and with the aid of process models, real-time multi-sensor data is used to predict quantities or parameters which are not possible to directly measure ([0058]). 
Figs. 3A-3B depict various configurations of a multi-sensor process sensing scheme ([0062]-[0066]). Fig. 3A depicts a laser source 300, which emits laser beam 301 that passes through partially-reflective optic 302. Laser beam 301 strikes a workpiece 304, and optical radiation from the heated region is reflected back as reflected optical beam 307 through a series of analytical instruments/sensors ([0062]-[0063]). An optical imaging sensor may include a camera ([0063]). Fig. 3B depicts an alternative embodiment where sensors may include cameras operating in the visible or infrared spectral regions and a laser ultrasonic sensor used in order to measure or predict mechanical properties or mechanical integrity ([0066]). The sensor array will provide both imaging and non-imaging information ([0082]). 
Dave further provides a table of different possible in-process physical measurements that could be performed on a manufacturing process and their associated sensors, which include thermal imaging camera, optical cameras, and laser ultrasonic devices (p. 13-14, [0129]-[0130]). Dave teaches that the various aspects, embodiments, implementations, or features of the described embodiments can be used in any combination ([0135]).

As to claim 1, Dave teaches an integrated inspection system for a 3D printing process (Abstract) based on a thermal image and a laser ultrasound wave (based on gathered sensor data – Abstract; where sensors may include a thermal imaging camera and laser ultrasonic sensor –  [0066], p. 14), comprising: 
A thermal imaging camera (p. 14; camera operating in infrared spectral region, [0066]) configured to create a thermal image of a molten pool formed in a printing object when a base material supplied to the printing object is melted (measure thermal transients associated with melting, p. 14) by a laser beam irradiated from a 3D printing laser source (laser 300, Fig. 3A, [0062]);
A laser ultrasonic device ([0066], p. 14) configured to receive a laser ultrasonic wave included in a laser beam reflected from the printing object after being radiated onto the printing object ([0066]);
A control unit (processor, [0006]) configured to estimate a physical property of the printing object and detect a defect of the printing object based on the thermal image created by the thermal imaging camera and the laser ultrasound wave received by the laser ultrasonic device (configured to receive and calibrate sensor data [0006]; sensors may include thermal imaging camera and laser ultrasonic sensor [0066], p. 14; sensor data used to derive features useful for quality interference and control [0107]; used to measure or predict mechanical properties [0066]),
Wherein the thermal imaging camera and the laser ultrasonic device are disposed coaxially with the 3D printing laser source (see coaxial arrangement of sensors and laser source, Fig. 3A).

It is noted that Dave focuses on the use of optical sensors and sensors measuring thermal phenomena, and therefore the coaxial configuration depicted by Fig. 3A does not specifically include the thermal imaging camera or the laser ultrasonic device as the analytical instruments/sensors depicted, for example as items 309 or 311. Fig. 3A depicts these sensors as a photodiode (309) and pyrometer (311). However, Dave teaches that sensors such as the thermal imaging camera can measure very fast thermal transients associated with heating, melting, or cooling, as well as slower thermal transients at longer timescales (table, p. 14). Dave also teaches that laser ultrasonic sensors can directly interrogate the manufacturing process and can be used to measure or predict mechanical properties and mechanical integrity as the build process is occurring, and this type of sensor is depicted in the embodiment of Fig. 3B ([0066], p. 14). All of the previously-mentioned sensors are included in the list of sensors given by Dave that can be used to measure in-process physical behaviors (p. 13-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coaxial configuration of multiple sensors and a laser source, taught by Dave, to use a thermal imaging camera and a laser ultrasonic device, in place of a pyrometer and a photodiode. These sensors would beneficially allow for measurement of fast and slow thermal transients and mechanical properties, as taught by Dave. 
Furthermore, the substitution of a thermal imaging camera for a pyrometer would amount to a simple substitution of one known element for another to obtain predictable results. Dave teaches that both sensors are used as non-contact thermal sensors for measuring physical behaviors (table, p. 14).
The substitution of a laser ultrasonic device for a photodiode would also amount to a simple substitution of one known element for another to obtain predictable results. Dave teaches that both sensor ([0066]), both are used to perform in-process physical measurements on manufacturing process (p. 13-14), and that features of the described embodiments can be used in any combination ([0135]).
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coaxial configuration of multiple sensors and a laser source, taught by Dave, to use a thermal imaging camera and a laser ultrasonic device, in place of a pyrometer and a photodiode, because such a modification constitutes a simple substitution of one known element for another to obtain predictable results. Here, all of the known sensors are used to perform in-process physical measurements on an additive manufacturing process.

As to claim 2, Dave teaches the limitations of claim 1 as set forth above. Dave does not explicitly disclose that the control unit detects presence of a defect in the printing object according to an additional reflected wave of the laser ultrasound wave and a change in a thermal energy distribution of the thermal image.
 Dave teaches that the processor is configured to receive sensor data and identify phase changes during the additive manufacturing operation ([0006]). Sensors may include the thermal imaging camera used to measure thermal transients and the laser ultrasonic device which can measure mechanical integrity of the deposit as it is being built ([0066]). Dave also teaches that the absence or presences of defects directly impacts mechanical properties, and therefore overall quality ([0122], Fig. 21).
One of ordinary skill in the art would therefore find it obvious that the processor is capable of detecting a presence of a defect in the printing object, since the processor performs processing upon receiving sensor data and the invention of Dave is directed toward assessing quality of an additively manufactured part in real-time. It would be obvious that the detection may be based on an additional reflected wave of the laser ultrasound wave and a change in a thermal energy distribution of the thermal 
Therefore, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the control unit detect a presence of a defect in the printing object according to an additional reflected wave of the laser ultrasound wave and a change in a thermal energy distribution of the thermal image in order to assess overall quality, as taught by Dave. 
It is further noted that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Here, the prior art teaches the structural limitations of the claim (control unit), and it has also been shown that the prior art would reasonably be expected to perform the recited intended use.

As to claim 3, Dave teaches the limitations of claim 1 as set forth above. Dave does not explicitly disclose that the control unit estimates a stiffness of the printing object according to an arrival time and a wave speed of the laser ultrasound wave and a thermal energy transfer speed of the thermal image.
Dave teaches that post-process data such as the results of mechanical properties testing can be conducted to make in-process real time data predictive ([0125]), and that at least the laser ultrasonic sensor can specifically be used to measure or predict mechanical properties ([0066]). The processor is configured to receive sensor data – with sensors including the thermal imaging camera and the laser ultrasonic device – and processing/calculations are performed during the additive manufacturing operation to extract features, assess conformance, and follow decision logic ([0006], [0133]-[0134], Fig. 22). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the control unit estimate a stiffness of the printing object according to an arrival time and a wave speed of the laser ultrasound wave and a thermal energy transfer speed of the thermal image in order to predict mechanical properties according to in-process sensor data, as taught by Dave.
It is noted that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Here, the prior art teaches the structural limitations of the claim (control unit), and it has also been shown that the prior art would reasonably be expected to perform the recited intended use.

As to claim 5, Dave teaches the limitations of claim 1 as set forth above. Dave further discloses a first beam splitter (308, Fig. 3A) and second beam splitter (310, Fig. 3A) disposed on a path of the laser beam irradiated from the 3D printing laser source and configured to separate a part of the laser beam reflected from the printing object toward individual sensors (e.g., photodiode, pyrometer in depicted embodiment) in the system. 
The beam splitters described by Dave are considered equivalents of a cube beam splitter depicted by the instant Fig. 1, as they perform the identical claimed function of separating part of a reflected laser beam in substantially the same way and with the same results. Dave does not explicitly disclose that the first beam splitter is configured to separate a part of the laser beam reflected from the printing object toward the thermal imaging camera, and the second beam splitter is configured to separate a part of the laser beam reflected from the printing object toward the laser ultrasonic device. 
The beam splitters 308 and 310 as depicted in Fig. 3A are configured to separate a part of the laser beam reflected from the printing object toward the photodiode 309 and the pyrometer 311, respectively (Fig. 3A, [0063]). With the configuration of 3A modified so that the thermal imaging camera is substituted for the pyrometer 311, and the laser ultrasonic device is substituted for the photodiode 309, as has been established for claim 1, the beam splitters in their depicted position would function to direct part of the reflected laser beam toward the substituted thermal imaging camera and laser ultrasonic device in place of the depicted sensors. 
With the modification of claim 1, the first beam splitter (with “first” interpreted to imply an order with respect to position relative to the laser source) would be positioned in front of the laser ultrasonic device and the second beam splitter would be positioned before the thermal imaging camera (opposite of claim limitation). However, rearranging the sensors between positions at 309 and 311 in the configuration of Fig. 3A would amount to a rearrangement of parts where one of ordinary skill would not expect the overall operation of the system to be affected, as Dave does not teach any significance with regard to an order of the sensors, and this rearrangement is therefore obvious. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the rearrangement, the functional language regarding which beam splitter is configured to direct part of the beam to which sensor is met.
Dave therefore teaches the first beam splitter disposed on a path of the laser beam irradiated from the 3D printing laser source and configured to separate a part of the laser beam reflected from the printing object toward the thermal imaging camera; and a second beam splitter disposed on a path of the laser beam irradiated from the 3D printing laser source and configured to separate a part of the laser beam reflected from the printing object toward the laser ultrasonic device. 

claim 7, Dave teaches the limitations of claim 1 as set forth above. Dave does not explicitly disclose the thermal imaging camera and the laser ultrasonic device has an operational wavelength band different from that of the 3D printing laser source.
Dave teaches that the laser beam from the laser source passes through a partially reflective optic 302 designed to be essentially fully transmissive at the specific wavelength that the laser operates, and reflective at other optical wavelengths (Fig. 3A, [0062]). Radiation reflected by the optic 302 is directed toward the series of analytical instruments as a reflected optical beam 307 (Fig. 3A, [0063]). Since the beam 307 which is sent to the sensors (i.e., 309, 311, 313) is reflected by the optic 302, the reflected beam 307 is understood to be at a different wavelength than the specific wavelength that the laser operates. Therefore, the sensors that measure the reflected beam 307 would be reasonably expected to have an operational wavelength different from that of the 3D printing laser source in order to receive and measure the reflected beam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the thermal imaging camera and the laser ultrasonic device have an operational wavelength band different from that of the 3D printing laser source, so that each of these sensor devices receives and is able to measure a portion of the reflected laser beam, as taught by Dave.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave, as applied to claim 7 above, with evidentiary support from Instrument Engineers' Handbook (4th Edition) - Process Measurement and Analysis, Volume 1 (“Instrument Engineers’ Handbook”).

As to claim 10, Dave teaches the limitations of claim 7 as set forth above. Dave does not explicitly disclose the 3D printing laser source has an operational wavelength band of 1.07 μm or less.
Dave teaches the laser wavelength of the 3D printing laser source generally will be infrared or near-infrared, or typically wavelengths of 1000 nm (1 μm) or greater. It is generally known that the near-infrared spectrum covers wavelengths from approximately 0.8-2.50 μm (see Instrument Engineers’ 
It has been established that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is noted that the instant disclosure does not describe any special benefit or result associated with the operational wavelength band of 1.07 μm or less for the 3D printing laser source.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the 3D printing laser source taught by Dave has an operational wavelength band of 1.07 μm or less, as taught by Dave.

Claims 4, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave as applied to claims 1 and 7 above, and further in view of Volker, EP 2605008 A1 (“Volker”).

As to claim 4, Dave teaches the limitations of claim 1 as set forth above. Dave is silent regarding the control unit calculating a response of the laser ultrasound wave using a pulse-echo or a pitch-catch technique. 
Volker teaches an inspection apparatus for the inspection of a weld by detection of ultrasonic surface displacements generated by a radiation (laser) beam at the weld (Abstract, [0024], [0049]). By creating an ultrasonic displacement in the weld with a radiation pulse, and detecting a response in the weld with a second illumination (laser) system, irregularities in a weld can be detected ([0049]). Volker teaches a versatile system may be obtained in which various inspection methods may be more suitable to detect various types of defects ([0061]). The pulse echo inspection method may be especially suitable to detect porosity and lack of fusion defects ([0061]), types of defects known to affect metallurgical quality (Dave – [0123]). 


As to claim 9, Dave teaches the limitations of claim 7 as set forth above. Dave is silent regarding the specific operational wavelength of the laser ultrasonic device and therefore does not teach that it has an operational wavelength band of 515 nm or less. 
Volker teaches an inspection apparatus for the inspection of a weld by detection of ultrasonic surface displacements generated by a radiation (laser) beam at the weld (Abstract, [0024], [0049]). By creating an ultrasonic displacement in the weld with a radiation pulse, and detecting a response in the weld with a second illumination (laser) system, irregularities in a weld can be detected ([0049]). Volker teaches the wavelength of the first radiation beam used for generating the ultrasonic displacement and the second radiation beam used for detecting the ultrasonic displacement may each be between 400 and 1200 nm ([0024], [0031]-[0032]). 
It has been established that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
It is noted that the instant disclosure does not describe any special benefit or result associated with the wavelength band of 515 nm or less for the laser ultrasonic device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the laser ultrasonic device taught by Dave has an operational wavelength band of 515 nm or less, as taught by Volker.

As to claim 11, Dave teaches the limitations of claim 7 as set forth above. Dave fails to disclose the laser ultrasonic device is a femtosecond laser device.
(Abstract, [0024], [0049]). By creating an ultrasonic displacement in the weld with a radiation pulse, and detecting a response in the weld with a second illumination (laser) system, irregularities in a weld can be detected ([0049]). Volker teaches the use of a pulsed laser radiation beam with a pulse duration between 1 femtosecond and 50 nanoseconds ([0031], [0067]).
In the absence of further description in the instant disclosure regarding what qualifies as a femtosecond laser device, it is interpreted that the system including a laser with a pulse duration of 1 femtosecond qualifies as a femtosecond laser device. Volker therefore teaches a laser ultrasonic device which is a femtosecond laser device. 
As both Dave and Volker teach laser ultrasonic devices used to detect defects or irregularities associated with melting and joining processes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the laser ultrasonic device which is a femtosecond laser device taught by Volker for the generic laser ultrasonic device taught by Dave, because doing so would amount to a simple substitution of one known element for another to obtain predictable results of defect detection. 

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave, as applied to claims 1 and 5 above, and further in view of Kruth et al., US 2009/0206065 A1 (“Kruth”).

As to claim 6, Dave teaches the limitations of claim 5 as set forth above. Dave is silent regarding a first and second filter unit disposed between the first and second beam splitters and, respectively, the thermal imaging camera and the laser ultrasonic device. Dave is therefore also silent regarding the filter units being configured to allow light beams of an operational wavelength of each device to pass.
Kruth teaches a system for monitoring and controlling selective laser powder processing used to produce three-dimensional objects from powder material (Abstract, [0002]). The system include a laser ([0019]); preferably at least two detectors ([0040]); an optical system allowing the continuous projection on said detector[s] of the electromagnetic radiation emitted or reflected from a moving observation zone on the powder surface which comprises the incidence point of the laser beam on the powder surface during scanning of the laser beam across the surface ([0022]); and a control unit allowing to automatically adjust process parameters using the signal[s] provided by said detector[s] ([0023]). Kruth teaches the apparatus comprises beam splitters for dividing the electromagnetic radiation transmitted by the optical system towards the at least two detectors ([0040]). Kruth depicts a coaxial arrangement of the system for the case of two detectors (Figure 2) and teaches that any combination of integrating or spatially-resolved detectors can be used ([0040]).
Kruth further teaches the use of optical filters in the system (optical filters 7 and 9, Figure 2), which can be used to select specific parts of the electromagnetic spectrum from the electromagnetic radiation ([0041]). The use of these filters may have several advantages, including blocking the fraction of laser radiation that is reflected on the melt zone surface and passes through the semi-reflective mirror towards the detector, reducing spectral distortions of imaging lenses that would result in un-sharp images, or selecting a specific observation wavelength thereby improving temperature sensitivity according to Planck’s law of spectral radiation ([0041], [0064]). In the case of multiple detectors, detector-specific filters can be placed after the beam splitter and just before the detector ([0041], Figure 2).
While Kruth leaves the choice of detector type open, it is noted that Kruth does not teach the detectors including, specifically, a thermal imaging camera and a laser ultrasonic device. However, one of ordinary skill in the art would reasonably expect the advantages disclosed by Kruth, such as filtering out the laser wavelength from the reflected radiation signal, to similarly apply to a thermal imaging camera and a laser ultrasonic device in a comparable coaxial configuration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dave to include a first filter unit disposed between the first beam splitter and the thermal imaging camera and configured to allow a light beam of an operational wavelength band of the thermal imaging camera to pass; and a second filter unit disposed 

As to claim 12, Dave teaches the limitations of claim 1 as set forth above. Dave further teaches the use of cameras operating in the visible range as sensors ([0066]) and depicts an imaging sensor 313 such as a camera in the coaxial arrangement of Fig. 3A ([0063]). Dave does not explicitly disclose a third beam splitter disposed on a path of the laser beam irradiated from the 3D printing laser source and configured to separate a part of the laser beam reflected from the printing object toward the vision camera; and a third filter unit disposed between the third beam splitter and the vision camera and configured to allow a light beam of an operational wavelength band of the vision camera to pass.
Dave further discloses a mirror 312 used to direct a remaining portion of the reflected beam to the imaging sensor ([0063]). While Dave does not call the mirror 312 a beam splitter, like elements 308 and 310, the mirror appears to serve the similar function of directing a portion of the reflected beam toward the sensor (in this case, the imaging sensor). Depending on the ordering of the sensors, which appears to be arbitrary in both the instant disclosure and the prior art as long as the sensors and laser are coaxial, a person of ordinary skill in the art would have recognized the interchangeability of a mirror for a cube type beam splitter for directing a reflected laser beam. Therefore, Dave teaches a beam splitter disposed on the path of the laser beam irradiated from the 3D printing laser source and configured to separate a part of the laser beam reflected from the printing object toward the vision camera.
Kruth teaches a system for monitoring and controlling selective laser powder processing used to produce three-dimensional objects from powder material (Abstract, [0002]). The system include a laser apparatus ([0019]); preferably at least two detectors ([0040]); an optical system allowing the continuous projection on said detector[s] of the electromagnetic radiation emitted or reflected from a moving ([0022]); and a control unit allowing to automatically adjust process parameters using the signal[s] provided by said detector[s] ([0023]). Kruth teaches the apparatus comprises beam splitters for dividing the electromagnetic radiation transmitted by the optical system towards the at least two detectors ([0040]). Kruth depicts a coaxial arrangement of the system for the case of two detectors (Figure 2). Any combination of integrating or spatially-resolved detectors can be used ([0040]), and a camera, such as a high speed camera, may preferably be used ([0036]).
Kruth further teaches the use of optical filters in the system (optical filters 7 and 9, Figure 2), which can be used to select specific parts of the electromagnetic spectrum from the electromagnetic radiation ([0041]). The use of these filters may have several advantages, including blocking the fraction of laser radiation that is reflected on the melt zone surface and passes through the semi-reflective mirror towards the detector, reducing spectral distortions of imaging lenses that would result in un-sharp images, or selecting a specific observation wavelength thereby improving temperature sensitivity according to Planck’s law of spectral radiation ([0041], [0064]). Kruth teaches that in the case of multiple detectors, detector-specific filters can be placed after the beam splitter and just before the detector ([0041], Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dave to include a third filter unit disposed between the third beam splitter and the vision camera and configured to allow a light beam of an operational wavelength band of the vision camera to pass, in order to filter out the laser wavelength from the electromagnetic radiation, reduce spectral distortions that may result in un-sharp images, and select and direct specific parts of the electromagnetic spectrum from the electromagnetic radiation passing through the optical system towards the camera, as taught by Kruth.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave as applied to claim 7 above, and further in view of Crane et al., US 2020/0184632 A1 (“Crane”), with evidentiary support from Instrument Engineers' Handbook (4th Edition) - Process Measurement and Analysis, Volume 1 (“Instrument Engineers’ Handbook”).

As to claim 8, Dave teaches the limitations of claim 7 as set forth above. Dave teaches the use of a sensor including a camera operating in the infrared spectral region, however Dave is silent regarding the thermal imaging camera having an operational wavelength band of 2-5 μm.
Crane teaches a system for non-destructive testing and online process monitoring, including quantitatively measuring defect depths within a 3D printed part and for characterizing layer-by-layer surface defects in the 3D printed part (Abstract, [0006]). In an embodiment of the invention, a surface layer of the 3D part undergoing layer-based manufacturing is exposed to thermal energy, and a surface temperature of the part is measured with an infrared camera in response to absorption of the thermal energy to identify a location of a subsurface defect in the part ([0008]). The infrared camera may detect specular/thermal reflections from a layer of the 3D part and be used to identify a location of a surface defect ([0012], [0016]). In an exemplary embodiment of the invention, Crane teaches using an infrared camera operational in the mid-wave spectrum of 3-5 μm ([0115]). 
Since Dave teaches an infrared camera operating in the infrared spectral region, but is not specific on which wavelength band in the infrared region, and possible choices for a specific wavelength band include near-, mid-, and far-infrared wavelength bands, as shown by Instrument Engineers’ Handbook, the choice of an operational wavelength band in the mid-wave spectrum would be one of a finite number of identified options to use for the infrared camera. A person of ordinary skill in the art, upon reading Crane, would have recognized that a mid-wave infrared camera operating in the specified wavelength range is one of a finite number of choices for infrared operational wavelength bands known to be useful for infrared imaging. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to try the camera of Crane operating in the mid-wave infrared spectrum 3-5 μm as  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Since the claimed range of 2-5 μm is largely overlapping with the range of 3-5 μm disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is noted that the instant disclosure does not describe any special benefit or result associated with the 2-5 μm wavelength band for the thermal imaging camera.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the thermal imaging camera taught by Dave has an operational wavelength band of 2-5 μm, as taught by Crane, because the infrared camera operating in this wavelength band would be obvious to try for one of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Totzeck et al., US 2020/0223146 A1 teaches a method and device for analysis during additive manufacturing including a laser ultrasound unit and an infrared thermography unit. Redding et al., US 20170146489 A1 teaches non-contact acoustic inspection (laser ultrasonic inspection) for additive manufacturing processes, where data from the acoustic inspection may be used in conjunction with one or more process sensors, such as cameras, and used for feedback control of the process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754